MEMORANDUM **
This is a petition for review from the denial of petitioner’s motion to reconsider a Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings.
The BIA did not abuse its discretion in denying petitioner’s motion to reconsider as time-barred when the motion was filed more than ten months late. See 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, *591383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion).
Accordingly, the court sua sponte denies the petition for review because the questions raised by this petition for review are so insubstantial as not to require further argument. United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
To the extent petitioner seeks review of the BIA’s refusal to exercise its sua sponte authority to reopen proceedings, this court lacks jurisdiction to review that decision. See Ekimian v. INS, 303 F.3d 1153, 1156-60 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.